PER CURIAM:
Monroe Roosevelt Parker, Jr., and Gary P. Simmons appeal the district court’s order dismissing this civil action for lack of standing. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Parker v. Milligan, Nos. CA-03-81-4-H; CA-03-454-5-H (E.D.N.C. Nov. 18, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED